[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.]
Frank Woods was convicted of aiding or abetting the violation of the prohibition law and he appeals. Affirmed.
This is a companion case to Hugh Rogers v. State, infra,73 So. 994, disposed of January 30, 1917. The undisputed evidence shows that the defendant aided and abetted Rogers in procuring an unlawful sale of prohibited liquors, and that he aided in transporting the liquors to the state's witness Crump.
The case is governed by the principles declared inBridgeforth v. State, infra, 74 So. 402, and Rogers v.State, supra, and authorities there cited.
There is no error in the record, and the judgment is affirmed.
Affirmed.